                   Case 1:20-cr-00179-DLC Document 373
                                                   372 Filed 08/16/21 Page 1 of 1




                                      -----------------------------------------------------------------------------------------------------------------



                          11 BROADWAY, SUITE 715                                              NEW YORK, NEW YORK 10004
                               Tel. (212) 344-5180                                            www.criminal-defense.nyc


                                                                                                                                                  August 16, 2021
          The Hon. Denise L. Cote
          U.S. District Court Judge
          Southern District of New York
          VIA EMAIL AND ECF

                  Re:    U.S. v. Herman Bass, 20-cr-00179 (DLC)


          Dear Judge Cote,

                  I am CJA counsel for Herman Bass in the above-captioned matter. Mr. Bass previously
          pleaded guilty and his sentencing hearing is scheduled for September 10 at 9:00 am. I write now
          to request an adjournment of approximately six weeks for his sentencing, perhaps during the final
          two weeks of October. I have conferred with the government about this proposed adjournment and
          the prosecutors take no position as to the request. My client is currently incarcerated at MCC New
          York awaiting sentencing. This is the first request for an adjournment of sentencing.

                 The reason for the request is that the defense is pursuing health records for Mr. Bass that
          we believe should be included as part of the defense submission. Mr. Bass’ incarceration, the
          pandemic, and the fact that these documents are with hospitals and doctors in California has made
          obtaining these items unusually difficult. Moreover, the social worker assisting the defense needs
          more time to interview relevant people to complete his clinical assessment of the defendant and
          prepare his mitigation report. Please note that I cannot be available between September 30 through
          October 8, so I respectfully request that the sentencing not be scheduled during that period.

                 Finally, with respect to the Court’s order dated August 11 (Docket Entry 370), my client
          wishes to have an in-person sentencing hearing before the Court.

                                                                                    Sincerely,
Application Granted in Part.
                                                     ________________/s/____________________
The sentencing is adjourned to September 23, 2021 at
                                                     Matthew J. Galluzzo, Esq.
10:00 AM in Courtroom 18B, 500 Pearl Street. Defense
submission are now due September 17, and
Government submissions are due September 21.

SO ORDERED.
August 16, 2021
